  Case: 3:20-cv-00080-HRW Doc #: 7 Filed: 01/04/21 Page: 1 of 5 - Page ID#: 34




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at FRANKFORT
 KENNETH MOBLEY,                             )
                                             )
        Plaintiff,                           )        Civil No. 3:20-080-HRW
                                             )
 v.                                          )
                                             )
 KENTUCKY STATE POLICE, ET AL.,              )     MEMORANDUM OPINION
                                             )         AND ORDER
        Defendants.                          )

                                 *** *** *** ***

      Kenneth Mobley is an inmate at the Fayette County Detention Center in

Lexington, Kentucky. Proceeding without an attorney, Mobley filed a civil rights

complaint with this Court pursuant to 42 U.S.C. § 1983. [D. E. No. 1]. That complaint

is now before the Court on initial screening pursuant to 28 U.S.C. § 1915A and

1915(e)(2).

      As an initial matter, Mobley’s complaint is difficult to follow and violates

various procedural rules. For starters, Mobley’s complaint is not on this Court’s

approved E.D. Ky. 520 Civil Rights Complaint Form, as required by Local Rule 5.3.

Moreover, Mobley’s allegations are not “simple, concise, and direct,” as required by

Fed. R. Civ. P. 8(d)(1). Instead, Mobley’s allegations are written in a vague,

confusing narrative attached to his complaint [see D. E. No. 1-1], and he does not

clearly and consistently link those allegations or his legal claims to the various listed

                                           1
  Case: 3:20-cv-00080-HRW Doc #: 7 Filed: 01/04/21 Page: 2 of 5 - Page ID#: 35




defendants [see D. E. No. 1 at 2-3]. Mobley’s pleading also appears to violate Fed.

R. Civ. P. 20(a)(2)(A), which only allows a plaintiff to join one claim against one

defendant and a different claim against a different defendant in one lawsuit if both

claims arise out of the same occurrence or series of occurrences. As best as the Court

can tell, Mobley is asserting multiple distinct claims against different defendants.

[See D. E. Nos. 1, 1-1]. Still, since Mobley is a pro se litigant who is afforded latitude,

the Court has attempted to identify and screen those claims that it can follow.

      Mobley’s first listed defendants are “John Doe Arresting Officers” who

allegedly work for the Kentucky State Police. [D. E. No. 1 at 2]. As best as the

Court can tell, Mobley is claiming that these unnamed officers ran afoul of his

constitutional rights by engaging in a so-called “illegal and insufficient” search that

Mobley suggests calls into question the validity of his “immediate[ ] arrest[ ]” and

pending state criminal charges. [See D. E. No. 1-1 at 1].

       Since these claims appear to directly challenge the viability of the ongoing

state criminal prosecution against Mobley, the Court will abstain from resolving

them and, instead, dismiss them without prejudice to Mobley’s right to reassert them

in the future. In Younger v. Harris, 401 U.S. 37 (1971), the Supreme Court explained

that federal courts should generally abstain from interfering in state court actions

that are ongoing, involve important state interests, and provide an adequate


                                            2
  Case: 3:20-cv-00080-HRW Doc #: 7 Filed: 01/04/21 Page: 3 of 5 - Page ID#: 36




opportunity to raise challenges. See also Fieger v. Cox, 524 F.3d 770, 774-75 (6th

Cir. 2008) (discussing Younger abstention).

      Here, the related state criminal case against Mobley is ongoing. Indeed, the

publicly available docket sheet from state court shows that Mobley is currently

facing numerous felony criminal charges, including but not limited to receiving

goods by fraud, criminal possession of a forged instrument, identity theft, and being

a persistent felony offender, and that his case is set for a status hearing on January

8, 2021. See Commonwealth of Kentucky v. Kenneth Mobley, No. 20-CR-00953

(Fayette Circuit Court 2020), https://kcoj.kycourts.net/CourtNet (last accessed on

December 29, 2020). This ongoing criminal case involves important state interests,

and Mobley has the opportunity to raise his various challenges during the course of

that criminal proceeding. Therefore, this Court will abstain from interfering in

Mobley’s criminal case, just as it “has abstained from meddling in . . . [other] state

court criminal actions.” Stevenson v. Prime Motors, No. 5:16-cv-421-KKC, 2017

WL 512750, at *3 (E.D. Ky. 2017) (collecting cases); see also Mayes v. Rozalski,

No. 20-5364 (6th Cir. Oct. 9, 2020) (affirming this Court’s without-prejudice

dismissal of claims under the Younger abstention doctrine).

      Next, Mobley appears to repeatedly name the Kentucky State Police and/or

its “Department of Criminal Justice Training” as defendants. [See D. E. No. 1 at 2].

As best as the Court can tell, Mobley is pursuing claims for money damages against
                                          3
    Case: 3:20-cv-00080-HRW Doc #: 7 Filed: 01/04/21 Page: 4 of 5 - Page ID#: 37




these state agencies based on the conduct of certain individuals related to the ongoing

COVID-19 pandemic. [See D. E. No. 1 at 5; D. E. No. 1-1 at 1-5]. That said, the

Court will dismiss the claims because the Eleventh Amendment bars suits for money

damages against these state agencies. See Jones v. Kentucky State Police, No. 1:19-

cv-P26-GNS, 2019 WL 2565635, at *2 (W.D. Ky. 2019) (collecting cases).

        Mobley next lists the “Lexington Police Department” as a defendant [see D.

E. No. 1 at 3], and he also appears to be pursuing claims for money damages against

this entity based on matters related to the pandemic. [See D. E. No. 1 at 5; D. E. No.

1-1 at 1-5]. However, this is not a legal entity capable of being sued. See Matthews

v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994) (“Since the Police Department itself is

not an entity which may be sued, [the county] is the proper party to address the

allegations of [the plaintiff’s] complaint.”); Hornback v. Lexington-Fayette Urban

Co. Gov’t, 905 F. Supp.2d 747, 749 (E.D. Ky. 2012). And while Mobley also

suggests that he may be pursuing one or more claims against the cities of Lexington

and Frankfort, Kentucky [see D. E. No. 1 at 2-3, 5], he fails to clearly identify, in an

understandable way, a specific municipal policy or custom at issue in his case. 1

Thus, the Court will dismiss these claims as well.




1
 While Mobley does periodically discuss municipal liability in the lengthy brief attached to his
complaint [see D. E. No. 1-1], his allegations on this front are vague and very difficult to follow.
                                                 4
  Case: 3:20-cv-00080-HRW Doc #: 7 Filed: 01/04/21 Page: 5 of 5 - Page ID#: 38




      Finally, Mobley lists as defendants certain “John Doe” detectives who

allegedly interviewed him at a police station in Lexington, Kentucky. [See D. E. No.

1 at 3]. However, having reviewed Mobley’s complaint and attached brief, it is

simply not clear what his allegations or claims are against these defendants.

Therefore, the Court will dismiss these final claims without prejudice.

      Accordingly, it is ORDERED as follows:

      1. Mobley’s claims against the “John Doe Arresting Officers” who allegedly

         work for the Kentucky State Police are DISMISSED without prejudice

         pursuant to the Younger abstention doctrine.

      2. Mobley’s claims against the Kentucky State Police and its “Department of

         Criminal Justice Training” are DISMISSED with prejudice.

      3. Mobley’s claims against the Lexington Police Department, the city of

         Lexington, Kentucky, and the city of Frankfort, Kentucky, are

         DISMISSED with prejudice.

      4. Mobley’s claims against the “John Doe” detectives who allegedly

         interviewed him at a police station in Lexington, Kentucky, are

         DISMISSED without prejudice.

      5. This action is STRICKEN from the Court’s docket.

      6. The Court will enter a corresponding Judgment.

      This 4th day of January, 2021.
                                         5
